Title: [August 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. August. 1st. Thursday.
      
      
       This forenoon Mr. Rimbert came to see us. Dined at his house. After dinner went with Mr. D. Mr. Gonset and Mr. Artaud, to Krasna-Kabak to see the hawking: but we arriv’d too late. Drank tea at Krasna-Kabak, and then return’d home.
      
      

      2d. Friday.
      
      
       Mr. Rimbert dined with us this day. Mr. Artaud unwell. Stay’d at home all day. Rainy weather.
      
      

      3d. Saturday.
      
      
       This afternoon young Mr. Montréal came here. Mr. Hoogwerst came to pay us a visit in the evening. Mr. D. went and took a walk. Stay’d at home all day. Fine weather.
      
      
       
        
   
   Terminal punctuation supplied.


       
      
       

      4th. Sunday.
      
      
       This afternoon I went with Mr. D. to the Jardin de Narischkin. Fine weather.
      
      

      5th. Monday.
      
      
       This forenoon Mr. D. went to Mr. Wolffs. Mr. Rimbert came here. In the afternoon Mr. D. went and took a ride. Fine weather. Mr. Artaud better.
      
      
       
        
   
   Terminal punctuation supplied.


       
      
      

      6th. Tuesday.
      
      
       Stay’d at home all day. Mr. D rode out in the afternoon. Pretty good weather.
      
      

      7th. Wednesday.
      
      
       This morning I went to the English library and took out 2 volumes of a collection of poems one of Popes works and one of Dryden’s. Rain’d hard all the forenoon. In the afternoon Mr. D. took a walk.
      
      

      8th. Thursday.
      
      
       This forenoon Mr. D went and took a walk. Mr. Artaud din’d at Mr. Rimbert’s. In the afternoon Mr. D. went to the summer garden. Stay’d at home all day. Fine weather.
      
      

      9th. Friday.
      
      
       This forenoon Mr. D. went and took a ride; stay’d at home all day. Cloudy weather.
      
      

      10th. Saturday.
      
      
       Finish’d Cicero’s oration pro Marcello. In the afternoon I went to the shops with Mr. Artaud. Mr. D rode out. Fine weather.
      
      

      11th. Sunday.
      
      
       Stay’d at home all day. In the afternoon Mr. D. went to the Jardin de Narischkin. Pretty good weather.
      
       

      12th. Monday.
      
      
       This afternoon Mr. D went and took a walk in the summer garden. Stay’d at home all day. Rainy weather all the forenoon.
      
      

      13th. Tuesday.
      
      
       In the afternoon Mr. D. went and took a ride. Stay’d at home all day. Cloudy, rainy weather.
      
      

      14th. Wednesday.
      
      
       In the forenoon Mr. D. went and took a walk. Walk’d with him after dinner in the summer garden. Rainy and Cloudy weather.
      
      

      15th. Thursday.
      
      
       This forenoon I went with Mr. D. to the Hotel of the Spanish Minister. Took a ride afterwards. Mr. Artaud dined at Mr. Rimbert’s. Went and took a walk in the summer garden with Mr. Montréal and Mr. Artaud. After dinner went with Mr. Artaud to the Clubb, when we return’d I found Mr. Hoogwerst here.
      
      

      16th. Friday.
      
      
       This forenoon Mr. Rimbert came to see Mr. D. Stay’d at home all day. Rainy weather.
      
      

      17th. Saturday.
      
      
       This day her Majesty dined with all the officers of the regiment of Preobragensky. In the afternoon I walk’d with Mr. Artaud in the Garden. Went to the play, and saw an Italian piece, with a ballet. Went to the English Library and took out some books.
      
      

      18th. Sunday.
      
      
       This day the Statue of Peter the great was uncover’d. All the troops in the city amounting to about 10,000 men pass’d in review. Mr. D went to see it. After supper I went to see the statue and the illumination on the square.
      
       

      19th. Monday.
      
      
       This afternoon I went and took a ride with Mr. D. out of town. Pretty good weather.
      
      

      20th. Tuesday.
      
      
       This evening, I went with Mr. Artaud and Mr. D. to the Comedy, where they presented in French le Deserteur a Drama, and Crispin rival de son maitre with a ballet. Rainy, stormy weather all day.
      
      
       
        
   
   Michel Jean Sedaine, Le Deserteur, Paris, 1769; Alain René Le Sage, Crispin rival de son maître, Paris, 1707 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      21st. Wednesday.
      
      
       Stay’d at home all day. Mr. D went out in the afternoon. Stormy rainy weather.
      
      

      22d. Thursday.
      
      
       This day Mr. Artaud din’d at Mr. Rimberts. Mr. D. went and took a ride in the afternoon. Stay’d at home all day. Cloudy weather.
      
      

      23d. Friday.
      
      
       This day Mr. D. and Mr. Artaud went to the play, where was presented Alzire one of Voltaire’s tragedies. Went in the morning to see the Statue of Peter the great.
      
      
       
        
   
   Alzire, ou les Américains, Paris, 1736 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      24th. Saturday.
      
      
       This forenoon the eldest Mr. Montréal came here and I went with him to see the hemp Magazines on the other side of the Neva. We walk’d in the Garden. Mr. D. went out in the forenoon. Mr. Rimbert came to see Mr. D.
      
      
       
        
   
   That is, hemp warehouses, built extensively on an island in the Neva River, in the Petersburg quarter of the city (Storch, Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. xvi).


       
      
       

      25th. Sunday.
      
      
       This forenoon Mr. Rimberts two Nephews came here to see us. Mr. Artaud din’d out. In the afternoon Mr. D. went and took a ride. Mr. Colombi came to pay us a visit. Stay’d at home all day. Fine weather. Mr. Artaud went into the country, 24. wersts out of town.
      
      

      26th. Monday.
      
      
       This evening at about 11. o’clock Mr. Artaud return’d from the country. Stay’d at home all day. Mr. D took a ride in the afternoon. Rainy weather in the morning but clear’d up about noon.
      
      

      27th. Tuesday.
      
      
       Stay’d at home all day. Mr. D. took a ride in the afternoon. Rainy weather the greater part of the day. Clear’d up at about 5 o’clock P.M.
      
      

      28th. Wednesday.
      
      
       Stay’d at home all day. Mr. D. went out in the afternoon. Rainy weather.
      
      

      29th. Thursday.
      
      
       This day Mr. Artaud dined at Mr. Rimbert’s. Mr. D. received some letters from Holland enclosing others from America. Stay’d at home all day. Rainy stormy weather all day.
      
      
       
        
   
   Among them was JA to Dana, 7 Aug. (MHi:Dana Papers), and a packet of letters mentioned therein.


       
      
      

      30th. Friday.
      
      
       Mr. Artaud dined at Mr. Rimberts. Mr. D. wrote a letter to Holland. Stay’d at home all day. Fine weather in the afternoon.
      
      
       
        
   
   Dana to JA, 30 Aug. (Adams Papers).


       
      
      

      31st. Saturday.
      
      
       Went this morning to the English Library. Went to a bookseller’s shop and bought some books. Mr. Wolff came here in the forenoon. Rainy weather.
      
      
      
       
        
   
   One that can be identified is Jean de La Bruyère’s Les Caractères, 2 vols., Paris, 1768 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
     